Frederick N. Young, J.,
dissenting.
{¶ 25} I respectfully dissent from the decision of the majority regarding the issue of allocation, although I agree with the majority in all other regards.
{¶ 26} The majority adopts an “all sums” approach to the allocation of insurance coverage among multiple insurers. This method allows an insured to choose one of its multiple carriers to reimburse it for all costs incurred — even though covered by other insurance carriers — when the injury is continuous and cannot be attributed to one period covered by only one insurance carrier. As the majority points out, this leaves “the insurers [to] bear the burden of obtaining *521contribution from other applicable primary insurance policies as they deem necessary.” I find that this approach ignores the plain language of the insurance contract, flies in the face of the majority rule, and contravenes plain common sense.
{¶ 27} As the majority correctly notes, the starting point for determining the scope of coverage is the language of the insurance policies, and the policies at issue require the insurer to “pay on behalf of the insured all sums which the insured shall become legally obligated to pay as damages because of * * * property damage to which this policy applies caused by an occurrence.” (Emphasis added.)
{¶ 28} “Property damage” is defined in the insurance policy as “injury to or destruction of tangible property which occurs during the policy period * * *.” (Emphasis added.) The majority focuses on only the “all sums” language and virtually ignores the requirement that the injury must occur during the policy period. In the case before us, as in most cases involving continuous injury occurring under many different policy periods, it is impossible for the insured to prove the extent of the injury that occurred during the policy period of the insurance carrier being targeted. The majority accepts the fact that the injury occurred here only in part during the given policy period. It falls to logical interpretation of the contract that the phrase “all sums” is limited by the insurance contract to all sums arising during the policy period. The insured and the carrier here bargained for only a limited period of time of coverage for an injury that arose before the coverage and continued to exist after it, and the premium was therefore based upon that bargained-for coverage. Each insurance carrier’s liability is therefore limited to only that part of the total injury that occurred within a particular carrier’s coverage dates. Since that portion of the injury cannot be proven by direct evidence in dollar terms, the only way to allocate coverage is to attribute the losses to the various insurance carriers that provided coverage throughout the policy periods. That approach, which was adopted by the court of appeals, gives effect to all the language of the insurance contract and not just to the two isolated words “all sums.”
{¶ 29} If this court were to affirm the court of appeals on the allocation issue, it would be in line with the majority of jurisdictions that, in the context of continuing environmental damage from pollution, have adopted rules allocating damages among multiple periods of coverage. As noted by William P. Shelley, Fundamentals of Insurance Coverage Allocation (Jan. 5, 2000), Mealey’s Litigation Reports (Insurance) 25, 30, “[t]he vast majority of courts have rejected the joint and several (or ‘pick and choose’) approach to allocation.”
{¶ 30} Finally, I note that under the “all sums” approach, the insurance carrier chosen by the insured would bear the burden of obtaining contribution *522from other applicable primary insurance carriers as it deems necessary. This is a fundamentally flawed conclusion because the insured, not the targeted insurance carrier, is the one that chose the other insurance carriers. Some carriers may not be liable .to the targeted carrier for such contribution or may in fact lack the financial resources to contribute. Why should the targeted carrier bear that financial burden when it did not choose the other carriers? The insured, since it did choose the other carriers, should logically and in all fairness bear that burden of obtaining the proper share of coverage from each of the other carriers. Indeed, for some periods of time during the continuous pollution, the insured may have acted as self-insured and should therefore bear its portion of the allocation of the total damages. It should not be able to seek complete reimbursement from a carrier that did not provide coverage through any of those other periods of time.
Brouse McDowell, Paul A. Rose, Frank E. Quirk and Keven D. Eiber, for appellants Goodyear Tire and Rubber Company, Motor Wheel Corporation, Kelly-Springfield Tire Company, Hose Couplings Manufacturing, Inc., Divested Aerospace Corporation, as successor in interest to Goodyear Aerospace Corporation, Goodyear Farms, Inc., and Brad Ragan, Inc.
Choate, Hall & Stewart, Kathleen A. Burdette and A. Hugh Scott; Baker & Hostetler, L.L.P., Daniel P. Mascaro, Susan E. Thomas and Jordan Berns, for appellees Aetna Casualty & Surety Company and Travelers Indemnity Company.
Hermann, Cahn & Schneider, Anthony J. Hartman and Hugh D. Berkson; Joseph B. Royster; Bollinger, Ruberry & Garvey and Clay Phillips, for appellee Stonewall Insurance Company.
Lord, Bissell & Brook, Daniel I. Schlessinger, Hugh Griffin and Michael P. Comiskey; and Dennis Bartek, for appellees Certain Underwriters at Lloyds, London, and the London Market Company.
Baker, Dublikar, Beck, Wiley & Mathews and James F. Mathews, for appellee Atlanta International Insurance Company.
Buckley King & Bluso and James W. Barnhouse; Cohn & Baughman and Michael J. Baughman, for appellees Century Indemnity Company (individually and as successor to policies issued by Insurance Company of North America), California Union Insurance Company, and U.S. Fire Insurance Company.
{¶ 31} The court of appeals here properly allocated coverage among all the insurance carriers who covered separate portions of the time periods of the continuous pollution. I would affirm the judgment of the court of appeals on this issue.
Moyer, C.J., and Douglas, J., concur in the foregoing dissenting opinion.
Clausen, Miller, Gorman, Caffrey & Witous, P.C., Margaret J. Orbon, Edward M. Kay and Amy R. Paulus; Janik & Dorman, Steven J. Danik and Andrew J. Dorman, for appellees AIU Insurance Company, Birmingham Fire Insurance Company, Granite State Insurance Company, Insurance Company of the State of Pennsylvania, Lexington Insurance Company, and National Union Fire Insurance Company of Pittsburgh, Pa.
Skadden, Arps, Slate, Meagher & Flom and Michael J. Balch; Roderick, Linton, L.L.P., Howard C. Walker, Jr. and Lawrence R. Bach, for appellees General Reinsurance Corporation, Old Republic Insurance Company, and North-star Reinsurance Corporation, n.k.a. Signet Star Reinsurance Company.
Luce, Forward, Hamilton & Scripps, L.L.P., and Lourdes Slater; Kimball Ann Lane and Craig Brown; Rodgers & Co., L.P.A., and Walter A. Rodgers, for appellee Westport Insurance Company (f.k.a. Puritan Insurance Company).
Rodgers & Co., L.P.A., and Walter A. Rodgers, for appellee Government Employees Insurance Company.
Bates & Carey, Robert J. Bates, Maria G. Enriquez and Monica Sullivan; Ulmer & Berne and David L. Lester, for appellees Executive Risk Indemnity, Inc. (f.k.a. American Excess Insurance Company) and American Re-insurance Company.
Traub, Eglin, Lieberman & Straus, Robert P. Siegel, Meryl R. Lieberman and Stephen D. Straus; Weston, Hurd, Fallon, Paisley & Howley, L.L.P., Gary Johnson and Joseph M. Saponaro, for appellees Evanston Insurance Company and Northwestern National Insurance Company.
McNeal, Schick, Archibald & Biro Co., L.P.A., Robert D. Archibald and Brian T. Winchester; Tressler, Soderstrom, Maloney & Priess, Michael W. Morrison and Dale Kurth, for appellee Allstate Insurance Company, successor in interest to Northbrook Excess and Surplus Lines Insurance Company.
Merlo, Kanofsky & Brinkmeier, Ltd., Ross D. Roloff and Michael R. Gregg; Roderick, Linton, L.L.P., and Lawrence R. Bach, for appellees Everest Reinsurance Company (f.k.a. Prudential Reinsurance Company) and Gibraltar Casualty Company (n.k.a. Mt. McKinley Insurance Company).
Bollinger, Ruberry & Garvey, Clay Phillips and Dennis Dolan; McMahon DeGulis Hoffmann & Blumenthal and Gregory DeGulis, for appellees International Insurance Company and International Surplus Lines Insurance Company.
Chadbourne & Parke, L.L.P., and Francisco Vazquez, for appellee Bermuda Fire & Marine Insurance Company.
Connelly, Jackson, & Collier, L.L.P., and Steven R. Smith; Covington & Burling and Mitchell F. Dolin, urging reversal for amici curiae Babcox & Wilcox Company, B.F. Goodrich Company, Lincoln Electric Company, Millenium Chemicals, Inc., Norfolk Southern Railway Company, Oglebay Norton Company, Ohio Chemistry Technology Council, Owens Corning, PPG Industries, Inc., and Sherwin-Williams Company.
Goodman Weiss Miller, L.L.P., and Drew A. Carson; Anderson Kill & Olick, P.C., Eugene R. Anderson and Richard P. Lewis; Law Office of Amy Bach and Amy Bach, urging reversal for amicus curiae United Policyholders.
Keener, Doucher, Curley & Patterson and Thomas Joseph Keener, urging affirmance for amicus curiae Insurance Environmental Litigation Association.